Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-8 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 recites the limitation "the current predetermined time" on page 30, line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 6-8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Fujiwara (US Pub No. 2015/0006874).  
In regard to claim 1, Fujiwara discloses a parallel processing apparatus comprising: a first node (item 100 of figure 1) including a storage unit (item 140 of figure 3) that stores a program, the first node being activated when the program loaded from the storage unit is executed (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Fujiwara discloses the node includes: an IO control unit 110 that is an interface for communicating with the service processor 10 and so forth; a CPU 120; a memory 130; and a hard disk drive (HDD) 140. The network boot nodes 101 to 103 may not include a HDD 140. System data is stored in the HDD 140 of the disk boot node 100. The system data includes data used for OS activation (OS images for example) and network server programs.  The service processor 10 first initiates activation for the disk boot node 100. To be specific, OS activation preprocessing (for example, POST and software loading and initialization) and OS activation (here, processing to load OS data into a memory is also included) are executed in the disk boot node 100.  See para 28-29, 57);

    PNG
    media_image1.png
    928
    522
    media_image1.png
    Greyscale

a second node (item 101 of figure 1) activated when the program loaded from the storage unit of the first node is executed (in Fujiwara, when the activation of the OS for the disk boot node 100 has been completed, the activation of the network boot nodes 101 to 103 is initiated by the service processor 10. OS activation preprocessing and OS activation are also executed in the network boot nodes 101 to 103 as in the disk boot node 100.  See para 58); and a control unit (item item 10 of figure 1) configured to execute a setting process for setting a state where the program may be loaded to each of the first node and the second node, wherein the control unit starts the setting process on the second node after a predetermined time elapses since start of the setting process on the first node (in Fujiwara, when the activation of the OS for the disk boot node 100 has been completed, the activation of the network boot nodes 101 to 103 is initiated by the service processor 10. OS activation preprocessing and OS activation are also executed in the network boot nodes 101 to 103 as in the disk boot node 100.  See para 58), and wherein the predetermined time is a time at which an activation completion timing of the first node is aligned with a completion timing of the setting process on the second node (in Fujiwara, the status management unit 16 specifies data indicating statuses in the status data storage unit 18, with respect to the disk boot node 100 and the network boot nodes 101 to 103, and thereby determines whether the activation of the disk boot node 100 has been completed and processing to be executed prior to OS activation has been completed in the network boot nodes 101 to 103 (step S61).  See para 78-79).
In regard to claim 6, Fujiwara discloses wherein the activation process executed by the first node after the setting process includes a program activation process for loading and executing the program and a transfer setting process for enabling transfer of the program to the second node which is executed after the program activation process (in Fujiwara, the service processor 10 first initiates activation for the disk boot node 100. To be specific, OS activation preprocessing (for example, POST and software loading and initialization) and OS activation (here, processing to load OS data into a memory is also included) are executed in the disk boot node 100.  When the activation of the OS for the disk boot node 100 has been completed, the activation of the network boot nodes 101 to 103 is initiated by the service processor 10. OS activation preprocessing and OS activation are also executed in the network boot nodes 101 to 103 as in the disk boot node 100.  See para 57-58), and wherein the completion timing of the activation process on the first node is a completion timing of the transfer setting process (in Fujiwara, when the activation of the OS for the disk boot node 100 has been completed, the activation of the network boot nodes 101 to 103 is initiated by the service processor 10. OS activation preprocessing and OS activation are also executed in the network boot nodes 101 to 103 as in the disk boot node 100.  See para 58).
In regard to claim 7, Fujiwara discloses a node activation method for a parallel processing apparatus that includes a first node (item 100 of figure 1) including a storage unit (item 140 of figure 3) that stores a program, the first node being activated (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Fujiwara discloses the node includes: an IO control unit 110 that is an interface for communicating with the service processor 10 and so forth; a CPU 120; a memory 130; and a hard disk drive (HDD) 140. The network boot nodes 101 to 103 may not include a HDD 140. System data is stored in the HDD 140 of the disk boot node 100. The system data includes data used for OS activation (OS images for example) and network server programs.  The service processor 10 first initiates activation for the disk boot node 100. To be specific, OS activation preprocessing (for example, POST and software loading and initialization) and OS activation (here, processing to load OS data into a memory is also included) are executed in the disk boot node 100.  See para 28-29, 57),

    PNG
    media_image1.png
    928
    522
    media_image1.png
    Greyscale

and a second node (item 101 of figure 1) activated when the program loaded from the storage unit of the first node is executed (in Fujiwara, when the activation of the OS for the disk boot node 100 has been completed, the activation of the network boot nodes 101 to 103 is initiated by the service processor 10. OS activation preprocessing and OS activation are also executed in the network boot nodes 101 to 103 as in the disk boot node 100.  See para 58), the node activation method comprising: starting a setting process for setting a state where the program may be loaded to the first node; and starting the setting process on the second node after a predetermined time elapses since start of the setting process on the first node (in Fujiwara, when the activation of the OS for the disk boot node 100 has been completed, the activation of the network boot nodes 101 to 103 is initiated by the service processor 10. OS activation preprocessing and OS activation are also executed in the network boot nodes 101 to 103 as in the disk boot node 100.  See para 58), wherein the predetermined time is a time in which an activation completion timing of the first node is aligned with a completion timing of the setting process on the second node (in Fujiwara, the status management unit 16 specifies data indicating statuses in the status data storage unit 18, with respect to the disk boot node 100 and the network boot nodes 101 to 103, and thereby determines whether the activation of the disk boot node 100 has been completed and processing to be executed prior to OS activation has been completed in the network boot nodes 101 to 103 (step S61).  See para 78-79).
In regard to claim 8, Fujiwara discloses a non-transitory computer-readable storage medium for storing a node activation program which causes a parallel processing apparatus to perform processing, the parallel processing apparatus having a first node and a second node, the first node including a storage configured to store a program and being configured to be activated when the program loaded from the storage is executed (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Fujiwara discloses the node includes: an IO control unit 110 that is an interface for communicating with the service processor 10 and so forth; a CPU 120; a memory 130; and a hard disk drive (HDD) 140. The network boot nodes 101 to 103 may not include a HDD 140. System data is stored in the HDD 140 of the disk boot node 100. The system data includes data used for OS activation (OS images for example) and network server programs.  The service processor 10 first initiates activation for the disk boot node 100. To be specific, OS activation preprocessing (for example, POST and software loading and initialization) and OS activation (here, processing to load OS data into a memory is also included) are executed in the disk boot node 100.  See para 28-29, 57),

    PNG
    media_image1.png
    928
    522
    media_image1.png
    Greyscale

the second node (item 101 of figure 1) being configured to be activated when the program loaded from the storage of the first node is executed (in Fujiwara, when the activation of the OS for the disk boot node 100 has been completed, the activation of the network boot nodes 101 to 103 is initiated by the service processor 10. OS activation preprocessing and OS activation are also executed in the network boot nodes 101 to 103 as in the disk boot node 100.  See para 58), the processing comprising: starting a setting process for setting a state where the program may be loaded to the first node; and starting the setting process on the second node after a predetermined (in Fujiwara, when the activation of the OS for the disk boot node 100 has been completed, the activation of the network boot nodes 101 to 103 is initiated by the service processor 10. OS activation preprocessing and OS activation are also executed in the network boot nodes 101 to 103 as in the disk boot node 100.  See para 58), wherein the predetermined time is a time in which an activation completion timing of the first node is aligned with a completion timing of the setting process on the second node (in Fujiwara, the status management unit 16 specifies data indicating statuses in the status data storage unit 18, with respect to the disk boot node 100 and the network boot nodes 101 to 103, and thereby determines whether the activation of the disk boot node 100 has been completed and processing to be executed prior to OS activation has been completed in the network boot nodes 101 to 103 (step S61).  See para 78-79).
Allowable Subject Matter
	Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 2-4 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the predetermined time is a time obtained by adding a setting process time when the setting process is executed only on the first node to a value obtained by dividing a time that is obtained by subtracting a setting process time when the setting processes on the first node and the second node are executed in parallel from an activation time of the first node executed after the setting process on the first node by "4” (claim 2);
wherein, when a difference between the current predetermined time and the predetermined time calculated for a correction is not contained within a first time, the control unit corrects the predetermined time in a direction in which a difference between the activation completion timing of the first node and the completion timing of the setting process on the second node is decreased (claim 3);

Conclusion
	Claims 1, 3, 5-8 are rejected.  Claims 2 and 4 are objected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Hiltgen et al. (US No. 9,665,380) disclose a peer to peer networking booting.
Nagai et al. (US No. 8,468,226) disclose a management server, boot server, network boot system, and network boot method.
Chen et al. (US Pub No. 2010/0023742) disclose BIOS sharing system in a high density server and method thereof.
Kelly (US Pub No. 2006/0085555) disclose a positional addressing for a computer cluster.
McCardle et al. (US Pub No. 2005/0256942) disclose a cluster management system and method.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186